UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                          No. 10-1356


JAY H. LEE, a/k/a Jay Hwan Lee, a/k/a Jung Hwan Lee, a/k/a
Jay Lee; CHARLY J. LEE; JULIE R. LEE,

              Plaintiffs – Appellants,

         v.

FEDERAL EMERGENCY MANAGEMENT AGENCY (FEMA) and Individuals
and Households Program Officer; CINDY PREAST, Executive
Director of Housing Authority of the City of Bluefield,
1600 Hill Avenue, Bluefield, WV 24701; HOUSING AUTHORITY OF
THE CITY OF BLUEFIELD; GWENDOLYN DOWELL, Section 8
Coordinator, Housing Authority of City of Bluefield, 1600
Hill Avenue, Bluefield, WV 24701; MARK TAYLOR, President
and Executive Director of West Virginia Association of
Housing Agencies, 911 Michael Avenue, Charleston, WV 25312;
WEST VIRGINIA ASSOCIATION OF HOUSING AGENCIES,

              Defendants - Appellees.



                          No. 10-1426


JAY H. LEE, a/k/a Jay Hwan Lee, a/k/a Jung Hwan Lee, a/k/a
Jay Lee; CHARLY J. LEE; JULIE R. LEE,

              Plaintiffs – Appellants,

         v.

FEDERAL EMERGENCY MANAGEMENT AGENCY (FEMA) and Individuals
and Households Program Officer; CINDY PREAST, Executive
Director of Housing Authority of the City of Bluefield,
1600 Hill Avenue, Bluefield, WV 24701; HOUSING AUTHORITY OF
THE CITY OF BLUEFIELD; GWENDOLYN DOWELL, Section 8
Coordinator, Housing Authority of City of Bluefield, 1600
Hill Avenue, Bluefield, WV 24701; MARK TAYLOR, President
and Executive Director of West Virginia Association of
Housing Agencies, 911 Michael Avenue, Charleston, WV 25312;
WEST VIRGINIA ASSOCIATION OF HOUSING AGENCIES,

                Defendants - Appellees.



Appeals from the United States District Court for the Southern
District of West Virginia, at Bluefield. David A. Faber, Senior
District Judge. (1:09-cv-00028; 1:09-cv-00210)


Submitted:   November 23, 2010            Decided:   December 28, 2010


Before MOTZ, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jay H. Lee, Charly J. Lee, Julie R. Lee, Appellants Pro Se.
Kelly Rixner Curry, J. Christopher Krivonyak, Assistant United
States Attorneys, Charleston, West Virginia; Kevin A. Nelson,
HUDDLESTON & BOLEN, LLP, Charleston, West Virginia; Michelle
Piziak, STEPTOE & JOHNSON, LLP, Charleston, West Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

                Jay     H.     Lee,       Charly        J.     Lee,     and     Julie     R.     Lee

(“Appellants”) appeal the district court’s order accepting the

recommendation of the magistrate judge and denying relief on

their civil complaint and outstanding motions alleging housing

discrimination by federal, state, and local agencies and their

respective employees. *                 The district court referred this case to

a magistrate judge pursuant to 28 U.S.C.A. § 636(b)(1)(B) (West

2006       &   Supp.    2010).           The   magistrate           judge     recommended       that

relief be denied and advised Appellants that failure to file

timely specific objections to this recommendation could waive

appellate        review       of    a    district        court      order     based      upon    the

recommendation.

                The     timely          filing     of        specific       objections      to     a

magistrate          judge’s        recommendation             is    necessary      to    preserve

appellate review of the substance of that recommendation when

the        parties      have       been        warned         of     the      consequences        of

noncompliance.               Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir.       1985);      see    also      Thomas     v.        Arn,   474     U.S.   140    (1985).

Appellants have waived appellate review by failing to properly


       *
       In appeal No. 10-1356, Appellants identify the order
appealed from as dated March 8, 2010, and later reference an
order dated March 11, 2010; however, we found no orders entered
on those dates.



                                                   3
file     specific       objections       after    receiving          proper     notice.

Accordingly, we affirm the judgment of the district court.                           We

grant    the    Lees’    motion    for   access    to    the    restricted      access

document filed by them and deny their motions to seal and for

mandamus.

               We dispense with oral argument because the facts and

legal    contentions      are     adequately     presented      in    the     materials

before    the    court    and   argument       would    not    aid   the    decisional

process.

                                                                               AFFIRMED




                                           4